PER CURIAM.
Plaintiffs have appealed a final judgment construing the provisions of a last will and testament executed by. their deceased grandfather.
The trial court rejected plaintiffs’ contention that the will devised only a life estate in the disputed property to their father, with remainder over to them. On the contrary, the court held that the legal effect of the will was to devise the property to appellants’ father in fee simple, which property constituted part of the father’s estate upon his death.
It is our view, and we so hold, that the construction placed upon the will in question by the trial court was correct, so the judgment appealed is affirmed. See this court’s opinion in the companion case of In re: Trust under the Will of C. Ed Carmichael, Deceased, Fla.App., 227 So.2d 237, opinion filed this day.
Affirmed.
CARROLL, DONALD K., Acting C. J., WIGGINTON and RAWLS, JJ-, concur.